Hough, C. J.
The defendants composed a non-trading firm. The articles of co-partnership contained the following provision: “Neither party shall give his individual note nor the note of the firm, for any purpose whatever for the use and benefit of the firm, without the consent of the other members of the firm.” The articles for which the note in question was given were not furnished for the use of the firm, nor were they such as were necessary for the bus*136iness of tlie firm, and no consent of the members of the firm to the giving of the note was shown. As I understand the record in this case, no question arises as to the burden of proof ,or as to the quantum of proof necessary to make a prima facie case' for the plaintiff". I concur in reversing the judgment.